Argued October 27, 1925.
The defendant and one Allen S. Brubacher, on May 19, 1924, made their promissory note, in which they, jointly and severally, promised to pay to the order of the plaintiff (hereinafter called the bank) at the bank the sum of $1,600, in one month from the date thereof. The bank upon that day discounted the note and paid the proceeds thereof to Brubacher, one of the makers. The genuineness of the signature of this defendant upon that note is not disputed. When the note became due, on June 19, 1924, Brubacher offered *Page 183 
and the bank accepted in renewal thereof, a new note, dated June 19, 1924, in the same amount, payable one month after date, signed by himself and purporting to be signed by the defendant, but the name of the defendant as one of the makers, was forged. Brubacher in like manner, on July 19th and again on August 19th, procured renewals of the loan by the bank by substituting similar notes, upon which the name of the defendant, as maker, was forged. When the original genuine note was renewed, on June 19th, the bank stamped that note paid and delivered it to Brubacher. The note had not been paid in any manner otherwise than by the substitution of the note upon which the name of this defendant was forged. Brubacher absconded on September 17th and was soon thereafter adjudged a bankrupt. The bank subsequently brought an action upon the original note, as to the genuineness and terms of which there was no dispute; it recovered a verdict and judgment in the court below and the defendant appeals.
There is no dispute as to the facts material to the rights of the parties to this action. There was nothing in the evidence which would have warranted a finding that the bank ever intended to release the defendant from his obligation on the original note and look to Brubacher alone. The bank, having received the renewal notes upon the faith that they were valid as to the defendant, might treat them as a nullity and recover upon the original obligation. The surrender of the genuine note to Brubacher was made under a mistake of fact, resulting from his fraudulent misrepresentation. The defendant was not a depositor in the bank and there was no presumption that the officers were familiar with his signature. The taking of the renewal notes, which were forgeries, did not extinguish the original genuine note. "This note, upon which this suit is brought, was, therefore, never *Page 184 
paid by these spurious and fraudulent and forged notes which were mere nullities — given in renewal of the first note"; Ritter v. Singmaster, 73 Pa. 403. "It is unnecessary to discuss so plain a proposition as that the plaintiff bank did not lose its right to recover on the note in suit, because it was surrendered in exchange for a forged note"; Martinez v. Earnshaw, 143 Pa. 479; Second National Bank v. Wentzel, 151 Pa. 142; Central National Bank v. Copp, 184 Mass. 328; Bass v. Inhabitants of Wellesley,192 Mass. 526; Eagle Bank v. Smith, 5 Connecticut 71. The assignments of error are overruled.
The judgment is affirmed.